DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Receipt of Applicant’s Amendment filed on 25 April is acknowledged and entered.
By this Amendment, the Applicant amended claim 1.  Claims 1, 3-4, 6-7, 9-11, and 13-15 remain pending in the application. 
Response to Arguments
Claim Objections:  In light of the amended Claim 1, the objection is withdrawn.

Applicant’s arguments, see pages 7-9, filed 25 April 2022 with respect to the previous rejection(s) of claim(s) 1, 3-4, 6-7, 9-11, and 13-15, under USC § 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive. 
Applicant amended Claim 1 to read: “A method for…defining an initial table containing at least the flowrate and position values measured prior to a first filling of said receptacles during said filling operation… updating said table with flowrate and position values measured during fillings subsequent to said first filling during said filling operation.”
Applicant further argues (pg 7) that Puglia et al fails to disclose the amended feature, especially 
“(i) a table initially containing the values measured before the first filling and 
(ii) the further updating is carried out by measured values, as required in claims 1 and 6.”
Examiner respectfully disagrees, noting that Puglia (pg 9, lines 13-14) does disclose “The regulating step in turn originally comprises the following steps….comparing the detected position with a pre-set position as a function of the measured value of flow rate…”
Examiner continues to assert that this disclosure of Puglia reads upon “a table initially containing the values measured before the first filling”; the “pre-set position as a function of the measured value of flow rate” is equivalent to a table that was created before the first filling, said table necessarily containing “initial values”.  As previously cited, Monzel (para 32) teaches “further updating” as carried out by measured values.  

Examiner additionally notes that, as currently written, Claim 6 does not positively recite a table that contains at least flowrate and position values measured respectively by a flowrate sensor and a position sensor.  Additionally, Claim 6 does not positively recite that such a table exists “at the start of a filling operation”.  
Examiner additionally notes that the phrase “…a table, which, at the start of a filling operation carried out…. contains at least the flowrate and position values measured respectively by said flowrate sensor and by said position sensor prior to a first filling of said receptacles during said filling operation” is essentially a method step, as it defines a time-based sequence of what the table actually contains, and when it contains it.  Since Claim 6 is an apparatus claim, such a method step would render that claim indefinite per MPEP 2173.05(p)).
In contrast, Claim 6 positively recites a control unit configured for:
	-  receiving flowrate and position signals
	- controlling the positioning of a shutter along an axis as a function of said flowrate and position signals.
	- controlling the position of said shutter along said axis as a function of the desired flow rate and of a table.
	- updating said table with flowrate and position values measured respectively by said flowrate sensor and by said position sensor.
The “table” itself is not positively recited, as the claim has not specifically stated the role of the table prior to relying on the table for its use (in the present case, storing data that will be used by the controller).
Therefore, the initial conditions of the table (prior to the start of the filling operation) is not given patentable weight.  Examiner additionally argues that, for an apparatus claim, the status of the table itself prior to the start of a filling operation, positively recited or not, is irrelevant to claimed requirement of a controller.  
In the present case, Puglia and Monzel as cited above and in previous Office Actions, read upon the controller and its positively recited configuration requirements.  Therefore, the previous rejections stand.

In the further interests of compact prosecution, Examiner additionally refers to Monkowki (US 20090183548), which specifically teaches:
- defining an initial table containing at least the flowrate and position values measured prior to a first filling of said receptacles during said filling operation (Fig 8, “controller”, 8a and paras 112-113),
- updating said table with flowrate and position values measured during fillings subsequent to said first filling during said filling operation (para 122, “if the discrepancy is sufficiently small, the lookup table is merely updated with the new values”).
Examiner acknowledges that the teachings of Monkowski are initially applied to the flow of pressurized gas.  However, Monkowski (para 51 and throughout the disclosure) repeatedly applies the teachings to the use of mass flow and volumetric flow controllers (known in the art to be capable of handling pressurized gas and liquids) throughout the disclosure.  Therefore, one of ordinary skill in the art would realize the apparatus embodiments of Monkowski as being additionally applicable for pressurized liquid (“pourable product”) as well.  Monkowski is therefore recognized as analogous prior art (not yet cited) for the present application, and presented for Applicant’s information.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 9, 11, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the phrase “…a table, which, at the start of a filling operation carried out…. contains at least the flowrate and position values measured respectively by said flowrate sensor and by said position sensor prior to a first filling of said receptacles during said filling operation” is essentially a method step, as it defines a time-based sequence of what the table actually contains, and when it contains it.  
Since Claim 6 is an apparatus claim, such a method step would renders the claim indefinite per MPEP 2173.05(p).
Regarding Claims 7, 9, 11, and 14-15,  these claims depend upon Claim 6, and are therefore indefinite.



Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Puglia in view of Monzel (US 2011/0017345).
Regarding Claim 1, Puglia discloses a method for controlling a modulating valve (1) during a filling operation, carried out, without interruptions of production, on a plurality of receptacles for filling them with a pourable product under pressure,
said valve (1) comprising a shutter (2 and pg 5, lines 5-6) movable along an axis for closing or opening in a variable manner an outflow passage of the valve (1) itself designed to control the filling of said receptacles with said pourable product (pg 5, lines 3-4); 
said method comprising the steps of:
measuring the flow rate of said pourable product passing through said valve (1) by means of a flowmeter (7 and page 6, lines 1-5);
measuring the position of said shutter (2) along said axis by means of a position sensor (9 and page 7, lines 1-6);
controlling said position of said shutter (item 2 and pg 2, line 19 – pg 3, line 3) as a function of a table containing at least position values (pg 3, line 20 – pg 4, line 4);
wherein the method further comprises:
defining an initial table containing at least the position values measured prior to a first filling of said receptacles during said filling operation (page 6, lines 6-20 and pg 9, lines 13-14, wherein the “pre-set position as a function of the measured value of flow rate” is equivalent to a table that was created before the first filling, said table necessarily containing “initial values”).

    PNG
    media_image1.png
    1165
    786
    media_image1.png
    Greyscale


	Further regarding Claim 1,  Puglia teaches the claimed invention, but does not specifically mention controlling said position of said shutter as a function of the desired flowrate and of a table containing flowrate values.  Moreover, Puglia does not expressly mention updating said table with flowrate and position values measured during fillings subsequent to said first filling during said filling operation.
	Monzel, however, teaches controlling said position of said shutter as a function of the desired flowrate and of a table containing flowrate values (para 10 and Examiner’s rationale as presented in the section titled “Response to Arguments” above).  Monzel additionally teaches updating said table with flowrate and position values measured during fillings subsequent to said first filling during said filling operation (storing values in the control unit as described in paragraph 32).
	The advantages of Monzel’s teachings include the benefits associated with self-learning systems, as well as the ability to optimize the filling process for large containers in an iterative manner while avoiding pressure fluctuations or pressure surges.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Monzel’s teachings to Puglia’s disclosures by adding an iterative step within the computer program and storing the most recent values in a table in order to gain the benefits of self-learning systems as well as the advantages of fill rate optimization while avoiding pressure fluctuations and surges.
Regarding Claim 3, Puglia as modified above teaches a method for controlling a modulating valve  during a filling operation, wherein  the table is defined initially by: measuring the flowrate of said pourable product passing through said valve (Puglia, 1) as a function of at least a position of said shutter (2) prior to said first filling; and storing in said initial table (pg 6, lines 18-20) the flowrate value measured in the measuring step and said at least one position of said shutter (2).
Regarding Claim 4, Puglia as modified above teaches a method for controlling a modulating valve during a filling operation, wherein said measuring and storing steps are repeated for more positions of said shutter (Monzel, para 31-36, which describes an iterative process of filling based on previous fillings).
Regarding Claim 6, Puglia discloses a filling device comprising a modulating valve (1) having a shutter (2 and pg 5, lines 5-6) movable along an axis (Examiner’s annotations) for closing or opening in a variable manner an outflow passage of the valve (1) itself designed to control the filling of receptacles with a pourable product under pressure (pg 5, lines 3-4);
said filling device further comprising:
- a flowrate sensor (7 and page 6, lines 1-5) configured for measuring the flowrate of said pourable product passing through said valve (1) and for generating a flowrate signal (Pg 6, lines 6-10) correlated with the measured flowrate; 
- a position sensor (9 and page 7, lines 1-6) configured for measuring the position of said shutter (2) along said axis (Examiner’s annotations) and for generating a position signal (pg 8, lines 16-22) correlated with the measured position; and
- a control unit (Items 7, 8, 9, and 10) configured for receiving said flowrate (pg 6, lines 6-10) and position (pg 7, lines 1-6) signals and controlling the positioning of said shutter (2) along said axis (Examiner’s annotations) as a function of said flowrate and position signals (pg 7, lines 18 -25);
- wherein the control unit (Items 7, 8, 9, and 10) is configured for controlling the position of said shutter (2) along said axis as a function of the desired flow rate and of a table (pg 6, lines 18-20 and pg 8, lines 5-7), which, at the start of a filling operation carried out, without interruptions of production, on a plurality of receptacles, contains at least the flowrate and position values measured respectively by said flowrate sensor (7) and by said position sensor (9) prior to a first filling of said receptacles during said filling operation.
	
	Further regarding Claim 6,  Puglia teaches the claimed invention, but does not expressly mention said table (being) updated with flowrate values during respective fillings subsequent to said first filling.
	Monzel, however, teaches said table (being) updated with flowrate values during respective fillings subsequent to said first filling (storing values in the control unit as described in paragraph 32).
	The advantages of Monzel’s teachings include the benefits associated with self-learning systems, as well as the ability to optimize the filling process for large containers in an iterative manner while avoiding pressure fluctuations or pressure surges.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Monzel’s teachings to Puglia’s disclosures by adding an iterative step within the computer program and storing the most recent values in a table in order to gain the benefits of self-learning systems as well as the advantages of fill rate optimization while avoiding pressure fluctuations and surges.
	Further regarding Claim 6, as currently written, Claim 6 does not positively recite a table that contains at least flowrate and position values measured respectively by a flowrate sensor and a position sensor (see Examiner’s rationale above in the section titled “Response to Arguments”).  Additionally, Claim 6 does not positively recite that such a table exists “at the start of a filling operation”.  Therefore, the “table” is not given patentable weight, and the above cited combination of Puglia and Monzel is deemed applicable to the claim.
	Further regarding Claim 6,  Puglia as modified by Mozel therefore teaches a filling device wherein the control unit (Puglia, Items 7, 8, 9, and 10) is configured so that, subsequently said table is updated with the flowrate and position values (Monzel, para 32) measured respectively by said flow rate sensor (Puglia, Item 7 and page 6, lines 1-5) and by said position sensor (Puglia, Item 9 and pg 3, line 20 – pg 4, line 4). 

Regarding Claim 7, Puglia as modified above teaches a filling device wherein
	said valve (Puglia, Item 1) receives said pourable product from the tank (Puglia, Examiners annotations, and Pg 5, lines 3-4, wherein a filling machine (e.g. “tank” is disclosed but not shown in the drawing) pressurized through a duct (Puglia, Examiner's annotations);
	said valve (Puglia, Item 1) comprising a hollow body (Puglia, Examiner's annotations; the hollow body surrounds shutter 2 and/or piston 3) coaxial to said axis (Puglia, Examiner's Annotations) and defining a flow channel (Puglia, Examiner’s annotations) for said pourable product housing said shutter (Puglia, Item 2); 
	said flowrate sensor (Puglia, Item 7 and page 6, lines 1-5) being arranged at said duct and measuring the flowrate passing through said duct (Puglia, Item 4); 
	said position sensor (Puglia, Item 9 and page 7, lines 1-6) being arranged in correspondence with said shutter (Puglia, Item 2).  
Regarding Claim 10, Puglia as modified above teaches a method for controlling a modulating valve (5) during a filling operation, wherein the table is defined initially by: measuring the flowrate of said pourable product passing through said valve (Puglia, 1) as a function of at least a position of said shutter (2) prior to said first filling; and storing in said initial table (pg 6, lines 18-20) the flowrate value measured in the measuring step and said at least one position of said shutter (2).
Regarding Claim 13, Puglia as modified above teaches a method for controlling a modulating valve (5) during a filling operation, wherein: the method comprises measuring the pressure of said pourable product by means of a pressure sensor (Monzel 9 and para 29), the table is initially defined by associating said flowrate and position values to respective pressure values in the measuring step (Monzel, para 29), and the table is updated by including in said table (Monzel, paras 29-32) said pressure values in the measuring step and associating step, respectively with said flowrate and position values (para 32).
Regarding Claim 14, Puglia as modified above teaches a filling device wherein the device comprises a pressure sensor (Monzel, 9 and para 29) configured for measuring the pressure of said pourable product inside a tank (Monzel, 3 and para 29) and for generating a pressure signal related to the pressure measured (Monzel, para 298-31 wherein control unit 8 receives data from pressure sensor 9); said control unit (Monzel, 8) is further configured for associating said flowrate and position values to respective pressure values measured by the pressure sensor (Monzel 9 and paras 29-31).
Regarding Claim 15,  Puglia as modified above teaches a filling device wherein 
	said valve (Puglia, item 1) receives said pourable product from the tank (Puglia, Examiner’s annotations) pressurised through a duct (Puglia, Examiner’s annotations);
	 said valve (Puglia, Item 1) comprising a hollow body (Puglia, Examiner's annotations; the hollow body surrounds shutter 2 and/or piston 3) coaxial to said axis (Puglia, Examiner’s annotations) and defining a flow channel (Puglia, Examier’s annotations) for said pourable product housing said shutter (Puglia, Item 2);
	said flowrate sensor (Puglia, Item 7 and page 6, lines 1-5) being arranged at said duct (Puglia, Examiner’s annotations) and measuring the flowrate passing through said duct (Puglia, Examiner’s annotations);
	 said position sensor (Puglia, Item 9 and page 7, lines 1-6) being arranged in correspondence with said shutter (Puglia, Item 2).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Puglia as modified by Monzel, and in further view of Girard (US 8,091,735).
Regarding Claims 9 and 11, Puglia as modified above teaches the claimed invention, to include a filling device further comprising an actuator configured for receiving a command signal from said control unit (items 9 and 10 and page 8, lines 5-25, wherein a digital controller 10 connected to an actuator 9 consisting of a transducer is disclosed) correlated with said table (page 9, lines 5-25, figures 1 -3) and for controlling the movement of said shutter (2) within said channel (Examiner’s Annotations).  
	Puglia as modified above, however, does not explicitly teach the actuator as being “electromagnetic”, as claimed by Applicant.
Girard, however, teaches a filling device further comprising an electromagnetic actuator (112 and Col 6, lines 41-49) configured for receiving a command signal from said control unit (124 and Col 6, lines 53-58).
The advantages of Girard’s teachings include the use of a dispensing mechanism that is appropriate for a wide variety of applications.   It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Girard’s teachings to Puglia’s disclosures by ensuring that the actuator is indeed electromagnetic since electromagnetic actuators have the advantage of being relatively easy to control and relatively compact.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Monkowski (US 2009/0183548, Fig 8, “controller”, 8a and paras 112-113, 120 and 122) teaches:
-	defining an initial table containing at least the flowrate and position values measured prior to a first filling of said receptacles during said filling operation (para 113, “generation of a table of valve positions for different flow rates at different pressures”);
-	updating said table with flowrate and position values measured during fillings subsequent to said first filling during said filling operation (para 122, “if the discrepancy is sufficiently small, the lookup table is merely updated with the new values”).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
	














Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753